J-A12023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

GENE C. BENCKINI

                            Appellant                 No. 1827 EDA 2015


              Appeal from the Judgment of Sentence May 14, 2015
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-SA-0000032-2015


BEFORE: BENDER, P.J.E., PANELLA, J. and STEVENS, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                    FILED SEPTEMBER 20, 2016

        Gene C. Benckini received five summary citations for violations of the

Dog Law. He failed to appear for his summary trial before the magisterial

district justice. The magisterial district justice convicted him in absentia.

Benckini appealed to the court of common pleas. He continued his first de

novo trial. He later contacted the assistant district attorney assigned to the

case and indicated he was going to seek another continuance. He writes in

his brief that the assistant district attorney warned him to “make sure” he

filed a “continuance form.” Appellant’s Brief, at 3 (unpaginated). 1 He did not.

____________________________________________



    Former Justice specially assigned to the Superior Court.
1
  The argument section of Benckini’s brief consists of just two paragraphs.
See Appellant’s Brief, at 5 (unpaginated). In it, he focuses exclusively on
alleged machinations involving a hit and run homicide case from September
(Footnote Continued Next Page)
J-A12023-16



And he failed to appear for the de novo trial. The trial court dismissed the

appeal.

      It is undisputed that Benckini had notice of the de novo trial or of his

knowledge that he needed to request, in writing, a continuance. See

Pa.R.Crim.P. 106. When he failed to appear the trial court acted entirely

within its discretion to dismiss the summary appeal. See Pa.R.Crim.P.

454(F)(2)(b) (“[T]he defendant must appear for the de novo trial or the

appeal may be dismissed[.]”)

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2016




                       _______________________
(Footnote Continued)

1999. These allegations have absolutely nothing to do with the underlying
matter here—his five summary citations and the dismissal of his appeal.



                                            -2-